Citation Nr: 0707297	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen previously denied claims for service connection for 
cervical spine disability, sinusitis, irritable bowel 
syndrome, lumbar spine disability, dizziness and vertigo, 
fatigue, fever, cardiovascular disability, cold sores and 
night sweats, including as due to qualifying chronic 
disabilities.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, including as due to a 
qualifying chronic disability.

3.  Entitlement to service connection for sinusitis, 
including as due to a qualifying chronic disability.

4.  Entitlement to service connection for irritable bowel 
syndrome, including as due to a qualifying chronic 
disability.

5.  Entitlement to service connection for degenerative 
changes of the lumbar spine with lower extremity paresthesia, 
including as due to a qualifying chronic disability.

6.  Entitlement to service connection for dizziness and 
vertigo, including as due to a qualifying chronic disability.

7.  Entitlement to service connection for fatigue, including 
as due to a qualifying chronic disability.

8.  Entitlement to service connection for fever, including as 
due to a qualifying chronic disability.

9.  Entitlement to service connection for a cardiovascular 
disorder claimed as heart racing, including as due to a 
qualifying chronic disability.

10.  Entitlement to service connection for cold sores, 
including as due to a qualifying chronic disability.

11.  Entitlement to service connection for night sweats, 
including as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1981 to July 1992.  
He served in the Persian Gulf area of operations from 
September 2, 1990, to March 24, 1991.  

In a December 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denied the above-listed 10 service connection claims.  The 
veteran was notified of that decision in December 1997, but 
he did not timely file a substantive appeal and the RO 
administratively closed the appeal.  Thus, that decision 
became final.

This appeal arises from a March 2002 New Orleans, Louisiana, 
RO rating decision that again denied all 10 service 
connection claims.  The rating decision did not determine 
whether new and material evidence had been submitted.  
Regardless of the RO's handling of the matter, because there 
is a final prior decision of record, the Board of Veterans' 
Appeals (Board) must address the issue of new and material 
evidence in the first instance.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 
(1995).  Thereafter, the Board may consider each claim on the 
merits.  

Service connection for degenerative disc disease of the 
cervical spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.   


FINDINGS OF FACT

1.  By rating decision of December 1997, the RO denied 
service connection for the 10 claimed undiagnosed illness and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the December 1997 decision and 
it became final.

3.  Evidence received at the RO since the December 1997 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the 10 claims.  

4.  Objective evidence reflects that chronic sinus irritation 
has existed for more than six months, that it has not been 
attributed to a known diagnosis, and that it has been 
manifested to a degree of 10 percent within the presumptive 
period.  

5.  Objective evidence reflects that irritable bowel syndrome 
has existed for more than six months, that it has not been 
attributed to a known diagnosis, and that it has been 
manifested to a degree of 10 percent within the presumptive 
period.  

6.  Objective evidence reflects that low back pain with lower 
extremity paresthesia has existed for more than six months, 
that it has not been attributed to a known diagnosis, and 
that it has been manifested to a degree of 10 percent within 
the presumptive period.  

7.  Objective evidence reflects that dizziness and vertigo 
have existed for more than six months, that they have not 
been attributed to a known diagnosis, and that they have been 
manifested to a degree of 10 percent within the presumptive 
period.  

8.  Objective evidence reflects that fatigue has existed for 
more than six months, that it has not been attributed to a 
known diagnosis, and that it has been manifested to a degree 
of 10 percent within the presumptive period.  

9.  Chronic fever has not existed for six months or longer.    

10.  A cardiovascular disability has not been manifested to a 
degree of 10 percent during the appeal period.

11.  Cold sores have not existed for six months or longer.    

12.  Night sweats have not existed for six months or longer.    




CONCLUSIONS OF LAW

1.  The December 1997 RO rating decision, which denied 
service connection for 10 undiagnosed illness claims, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for the 10 claimed 
disabilities at issue and the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
chronic sinus irritation have been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

4.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
chronic irritable bowel syndrome have been met.  U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

5.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
chronic low back pain with lower extremity paresthesia have 
been met.  U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2006).

6.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
chronic dizziness and vertigo have been met.  U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

7.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
chronic fatigue have been met.  U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2006).

8.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
fever have not been met.  U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).  

9.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
a racing heart have not been met.  U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).  

10.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
cold sores have not been met.  U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).  

11.  The regulatory requirements for presumptive service 
connection for a qualifying chronic disability manifested by 
night sweats have not been met.  U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA provided a notice letter in March 2004, which informed the 
veteran that evidence of continuous treatment for claimed 
disabilities from date of discharge is necessary to 
substantiate the claims.  While this notice is erroneous, VA 
has met its duty to assist in obtaining any relevant evidence 
available to substantiate the claims.  Of the three claims 
denied, two were denied on the basis of no chronic symptoms 
and the third was denied on the basis that the claimed 
disability is not at least 10 percent disabling.  Thus, the 
erroneous notice of the necessity of supplying evidence of 
continuous treatment did not unfairly prejudice the veteran, 
as no claim was denied on that basis.  

VA examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in March 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.

Although the Board addressed whether new and material 
evidence had been submitted to reopen the 10 service 
connection claims without prior RO consideration of this 
issue, no unfair prejudice resulted because the Board's 
determination was favorable.  The Board reopened each claim.  

Because service connection has been granted below, the RO 
will issue a rating decision that implements the Board's 
decision.  An initial disability rating for each disability 
granted will be assigned.  The rating decision will also 
include an effective date for those disability ratings.  
Regarding the disabilities for which service connection is 
denied, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.

New and material Evidence

In a December 1997 rating decision, the RO denied entitlement 
to service connection for 10 claimed disorders.  The veteran 
and his appointed representative were notified of that action 
in a letter from the RO, but did not timely submit a 
substantive appeal after the RO had issued a statement of the 
case.  Thus, the rating decision became final absent timely 
submission of a VA Form 9, Substantive Appeal, or other 
correspondence containing the necessary information.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002); 38 C.F.R. 
§ 20.202 (2006).  

Pursuant to 38 U.S.C. §§ 5108, when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim."  This version of 
38 C.F.R. § 3.156(a) applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2006).

The claim in this appeal was received in August 2000, which 
is prior to the effective date of the revision and therefore 
the earlier-more liberal-version of the regulation applies.  
The earlier version indicates that new and material evidence 
is evidence that has not been previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, that is neither 
cumulative nor redundant and that, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence considered in the December 1997 RO 
rating decision consists of service medical records (SMRs), 
VA outpatient  treatment reports, a DD Form 214, VA 
compensation examination reports, and the veteran's claim and 
statements.  There was no evidence tending to show that a 
reported symptom may be attributed to a known diagnosis, 
except for one symptom-based diagnosis of irritable bowel 
syndrome, which might account for gastrointestinal 
complaints.   

The Board must review the evidence submitted since the final 
December 1997 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the December 1997 RO decision 
includes a July 2000 report from R. Haley, M.D., Associate 
Professor, University of Texas Southwestern Medical Center.  
Dr. Haley did an extensive evaluation of the veteran's health 
problems and compared those results against a statistical 
data base of afflicted Persian Gulf War veterans.  Dr. Haley 
found that the veteran's case fit well within parameters for 
valid claims of symptoms likely due to neurotoxin exposure 
during Operation Desert Storm and recommended that the 
veteran's reported symptoms "be taken seriously."  

Dr. Haley's report is new because it had not been considered 
in the prior rating decision.  It is material because it 
provides useful information for evaluating the undiagnosed 
illness claims.  Thus, the Board concludes that this report 
is new and material and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  The application to reopen the claims must therefore 
be granted.  38 U.S.C.A. § 5108; Manio, supra.  The Board 
will next review the 10 service connection claims on the 
merits

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. §  3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as a 
cardiovascular disability, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).



Sinusitis

No diagnosis of sinusitis or other upper respiratory disease 
has been offered, yet a January 1997 magnetic resonance 
imaging (MRI) study of the brain and skull revealed mild left 
maxillary, left ethmoid, and right sphenoid sinus disease 
affecting the right maxillary antrum, the right ethmoid 
sinus, and the left sphenoid sinus.  Thus, the MRI provided 
objective medical evidence to support the veteran's complaint 
of chronic sinus irritation.  September 2001 VA X-rays of the 
sinuses were normal.  

VA outpatient treatment reports support the veteran's 
complaint of chronic sinus irritation.  During a September 
2001 VA compensation examination, the veteran reported sinus 
drainage with a yellow-colored discharge.  The diagnosis was 
sinus drainage with increased humidity that may be associated 
with an allergy type of problem and irritative type of 
drainage.  While the examiner offered this as a diagnosis, 
the Board finds this to be a symptom-based diagnosis that is 
acceptable under § 3.317(b) (8) (signs or symptoms involving 
the respiratory system (upper or lower)).

In a February 2004 outpatient treatment report, a VA nurse-
practitioner listed medication and sprays that the veteran 
used for nasal dryness and allergic rhinitis.  The nurse-
practitioner offered an impression of chronic sinusitis; 
however, the bulk of the medical evidence does not support 
this as a diagnosis.  

After weighing the nurse-practitioner's impression against 
the findings of the VA compensation examination reports that 
have not offered a diagnosis of sinusitis, the Board finds 
the VA examination reports to be more persuasive.  The Board 
therefore concludes that veteran's chronic sinus irritation 
has not been attributed to any known clinical diagnosis.   

While this claim is characterized as one for service 
connection for sinusitis, because the reported symptoms have 
not been attributed to a known clinical diagnosis, the 
claimed disorder is more accurately characterized as chronic 
sinus irritation due to chronic disability.  The Board finds 
unequivocal objective evidence of a chronic condition, that 
is, chronic sinus irritation has existed for more than six 
months.  The next question is whether this condition has been 
manifested to a degree of 10 percent or more since the 
veteran's return from Southwest Asia.   

Under 38 C.F.R. § 4.97, Diagnostic Code 6510, chronic 
sinusitis warrants at least a 10 percent rating where there 
has been three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Concerning headaches and purulent discharge, the 
veteran has reported headaches and yellow liquid discharge.  
VA clinical records reflect that he routinely takes 
medication and uses nasal sprays.  A June 1996 VA medical 
certificate notes headache.  An October 2001 VA neurology 
compensation examination report reflects a complaint of 
headaches that had decreased in frequency.  Thus, resolving 
any remaining doubt on the issue in favor of the veteran, the 
Board finds that it is at least as likely as not that 
headaches, pain, and purulent discharge or crusting are 
shown.  Therefore, an undiagnosed illness has caused chronic 
sinus irritation that has been manifested to a degree of 10 
percent during the appeal period.  

There has been no evidence presented that suggests that 
chronic sinus irritation is the result of a supervening 
condition, willful misconduct, or that the condition was not 
incurred during active military service in Southwest Asia.  
The regulatory requirements for presumptive service 
connection for chronic sinus irritation have been met.  
Service connection is therefore granted for a qualifying 
chronic disability manifested by chronic sinus irritation.  

Irritable Bowel Syndrome

A diagnosis of irritable bowel syndrome has been offered to 
account for the veteran's reported symptoms of frequent 
abdominal pain, loose stools, and watery diarrhea.  Irritable 
bowel syndrome is listed at 338 C.F.R. § 3.317(a) (2) (B) (3) 
as a medically unexplained chronic multisymptom illness that 
is defined by a cluster of signs or symptoms.  It is clearly 
subject to presumptive service connection for Persian Gulf 
War veterans.  

There is unequivocal objective evidence that irritable bowel 
syndrome has existed for more than six months and that 
irritable bowel syndrome has not been attributed to a known 
diagnosis.  The next question is whether this condition has 
been manifested to a degree of 10 percent or more since the 
veteran's return from Southwest Asia.    

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome warrants at least a 10 percent rating where 
there has been frequent episodes of bowel disturbance with 
abdominal distress.  An August 1996 report notes diarrhea and 
constipation with abdominal pains.  The veteran has reported 
such symptoms frequently and VA clinical records attribute 
these symptoms to irritable bowel syndrome.  Thus, the Board 
finds that it is at least as likely as not that irritable 
bowel syndrome has been manifested to a degree of 10 percent.  

There has been no evidence presented that suggests that 
irritable bowel syndrome is the result of a supervening 
condition, willful misconduct, or that the condition was not 
incurred during active military service in Southwest Asia.  
The regulatory requirements for presumptive service 
connection for irritable bowel syndrome have been met.  
Service connection is therefore granted for a qualifying 
chronic disability manifested by irritable bowel syndrome.  

Lumbar Spine

A June 1997 VA orthopedic examination report reflects 
complaints of constant pain up and down the entire spine that 
radiated down the left leg.  The examiner offered no 
diagnosis.  A July 1997 VA examination report reflects that 
the etiology and other reported symptoms were of unknown 
etiology.  February 2001 VA X-rays were normal.  A September 
2001 VA compensation examination report reflects that the low 
back was normal but that the low back pain could be explained 
by fibromyalgia or by "a gulf war syndrome type of 
pattern."  An October 2001 VA neurological compensation 
examination report offered no relevant diagnosis, but did 
note a complaint of numbness in the legs after sitting for 
prolonged periods.  

Fibromyalgia is listed at 338 C.F.R. § 3.317(a) (2) (B) (2) 
as a medically unexplained chronic multisymptom illness that 
is defined by a cluster of signs or symptoms.  It is clearly 
subject to presumptive service connection for Persian Gulf 
War veterans. 

There is unequivocal objective evidence that low back pain 
has existed for more than six months.  These low back pains 
have not been attributed to a known diagnosis.  The next 
question is whether this condition has been manifested to a 
degree of 10 percent or more since the veteran's return from 
Southwest Asia.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, episodic 
musculoskeletal pains that are present more than one-third of 
the time warrant a 20 percent rating.  Thus, it is at least 
as likely as not that low back pain with lower extremity 
paresthesia has been manifested to a degree of at least 10 
percent within the appeal period.  

There has been no evidence presented that suggests that low 
back pain with paresthesia is the result of a supervening 
condition, willful misconduct, or that the condition was not 
incurred during active military service in Southwest Asia.  
The regulatory requirements for presumptive service 
connection for low back pain with lower extremity paresthesia 
have therefore been met.  Service connection is therefore 
granted for a qualifying chronic disability manifested by low 
back pains with lower extremity paresthesia.  

Dizziness and Vertigo

During a September 2001 VA examination, the veteran reported 
that dizziness began in 1996.  He reported that Flagyl(r) 
caused light-headedness and vertigo, although nowhere in the 
claims file does Flagyl appear as a medication for this 
veteran.  Rather, the veteran uses Elavil(r) and Advil(r).  
Moreover, a February 2004 VA outpatient treatment report 
notes that the veteran is allergic to Flagyl(r).  

The veteran reported that he experienced vertigo symptoms 
about two times per day and these lasted 5 to 10 minutes per 
episode.  He also claimed to become light headed about 10 
minutes per day.  The neurological examination was negative 
and there was no reported ear or vestibular problem to 
explain this symptom.  No diagnosis was offered.  

The objective evidence reflects that symptoms of vertigo and 
dizziness have existed for more than six months and have not 
been attributed to a known diagnosis.  The next question is 
whether this condition has been manifested to a degree of 10 
percent or more since the veteran's return from Southwest 
Asia.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, a peripheral 
vestibular disorder that causes dizziness warrants at least a 
10 percent rating.  Thus, it is at least as likely as not 
that dizziness and vertigo have been manifested to a degree 
of 10 percent within the appeal period.  

No evidence has been presented that suggests that dizziness 
or vertigo is the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  The regulatory 
requirements for presumptive service connection for dizziness 
and vertigo have therefore been met.  Service connection is 
granted for a qualifying chronic disability manifested by 
dizziness and vertigo.  

Fatigue 

No diagnosis has been offered to account for the veteran's 
reported fatigue.  Fatigue is listed at 338 C.F.R. § 3.317(b) 
(1) as a manifestation of undiagnosed illness or medically 
unexplained chronic multisymptom illness.  It is clearly 
subject to presumptive service connection for Persian Gulf 
War veterans.  

There is unequivocal objective evidence that fatigue has 
existed for more than six months and that it has not been 
attributed to a known diagnosis.  The next question is 
whether this condition has been manifested to a degree of 10 
percent or more since the veteran's return from Southwest 
Asia.  For the answer, the Board will consider various 
diagnostic codes, as the rating schedule does not contain a 
separate diagnostic code for fatigue.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, chronic 
fatigue syndrome warrants at least a 10 percent rating where 
there is debilitation due to such symptoms as inability to 
concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which results in at least one week 
of incapacitation per year, or, where controlled continuously 
by medication.  There is no evidence that the veteran's 
fatigue has resulted in this level of incapacitation.  
However, a diagnosis of chronic fatigue syndrome has not been 
given.  Thus, it would appear that Diagnostic Code 6354 is 
not appropriate for rating fatigue alone.  Other Diagnostic 
Codes that address similar symptoms will therefore be 
considered.  

Diagnostic Code 6847, Sleep Apnea Syndromes, offers a 30 
percent rating for persistent daytime hypersomnolence.  
Diagnostic Code 7911, Addison's disease, offers a 20 percent 
rating for "weakness and fatigability."  Finally, 38 C.F.R. 
§ 4.124a authorizes a 10 percent rating for "purely 
subjective complaints, such as headache, dizziness, ..."   
Although fatigue is not mentioned, it appears to be ratable 
by analogy here.  

Thus, resolving any remaining doubt in favor of the veteran, 
it appears that it is at least as likely as not that fatigue 
has been manifested to a degree of 10 percent within the 
appeal period.  

There has been no evidence presented that suggests that 
fatigue is the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  The regulatory 
requirements for presumptive service connection for fatigue 
have been met.  Service connection is therefore granted for a 
qualifying chronic disability manifested by fatigue.  

Fever

With respect to a qualifying chronic disability manifested by 
fever, there has been no objective indication of a chronic 
fever (that is, a fever that has existed for six months or 
longer).  Two body temperature readings taken in the 1990s 
reflect a body temperature of 99.6 degrees; however, no fever 
or complaint of fever was noted.  A February 2004 VA 
outpatient treatment report specifically notes "no fever."    

The Board must deny presumptive service connection for a 
qualifying chronic disability manifested by fever, as the 
preponderance of the evidence reflects that this sign or 
symptom has not existed six months or more.  Thus, the bulk 
of the evidence is unfavorable and the benefit of the doubt 
doctrine therefore does not apply.  

Racing Heart

A racing heart, also known as tachycardia, is claimed a 
qualifying chronic disability.  

A June 1996 VA outpatient treatment report notes a complaint 
of tachycardia.  The physician did not address the issue 
further, however.  During a July 1996 VA examination, the 
veteran's heart rate was 96 per minute.  The examiner offered 
no diagnosis.  A January 1997 VA examination report notes an 
undiagnosed condition manifested by complaints of heart 
racing and other symptoms.  A July 1997 VA examination report 
notes that the veteran's heart rate was 96 beats per minute.  
The diagnosis was numerous somatic complaints, including 
racing heart, of unknown etiology.  Subsequent heart 
evaluations have not shown a heart-related diagnosis.  

Because the July 1997 report characterizes 96 beats per 
minute as a racing heart of unknown etiology and because no 
other medical evidence controverts that conclusion, the Board 
must find that there is an undiagnosed illness manifested by 
a racing heart.  Further consideration is therefore 
warranted. 

There is unequivocal objective evidence that a racing heart 
disorder has existed for more than six months and that it has 
not been attributed to a known diagnosis.  The next question 
is whether this condition has been manifested to a degree of 
10 percent or more since the veteran's return from Southwest 
Asia.  After considering all heart-related diagnostic codes 
found at 38 C.F.R. § 4.104, the Board finds no code that 
warrants a 10 percent or higher rating for a racing heart, or 
tachycardia.  Thus, the veteran's racing heart is not at 
least 10 percent disabling.  Because the symptom has not been 
manifested to a degree of 10 percent, the preponderance of 
the evidence is against the claim and the benefit of the 
doubt doctrine therefore does not apply.  

The Board must therefore deny service connection for a racing 
heart.  

Cold Sores

With respect to claimed qualifying chronic disability 
manifested by cold sores, there has been no objective 
indication of cold sores (that is, that this disorder has 
existed for six months or longer).  The veteran has not 
claimed that he had a cold sore during any VA examination.  A 
June 1996 VA outpatient treatment report reflects that the 
veteran reported cold sores.  The physician did not make any 
further note of this.  A September 2001 VA dermatology 
compensation and pension examination report notes that the 
veteran denied cold sores.  The only skin-related complaint 
in September 2001 was of a papule on the right ring finger.  

The Board must deny presumptive service connection for a 
qualifying chronic disability manifested by cold sores, as 
the preponderance of the evidence reflects that this 
condition has not existed as a chronic symptom.  Thus, the 
bulk of the evidence is unfavorable and the benefit of the 
doubt doctrine therefore does not apply.  

Night sweats 

With respect to claimed qualifying chronic disability 
manifested by night sweats, there has been no objective 
evidence tending to show that this disorder has existed for 
six months or longer.  Although a June 1996 VA outpatient 
treatment report reflects that the veteran reported night 
sweats, a July 1996 report notes that the veteran reportedly 
denied night sweats.  The veteran has not claimed that he had 
night sweats during any VA examination.  A September 2001 VA 
dermatology compensation examination report specifically 
notes that the veteran reported that any night sweats 
resolved back in 1995 or 1996.  

The Board must deny presumptive service connection for a 
qualifying chronic disability manifested by night sweats, as 
the preponderance of the evidence reflects that this 
condition has not existed as a chronic symptom.  Thus, the 
bulk of the evidence is unfavorable and the benefit of the 
doubt doctrine therefore does not apply.  

ORDER

Service connection for a qualifying chronic disability 
manifested by chronic sinus irritation is granted.

Service connection for a qualifying chronic disability 
manifested by irritable bowel syndrome is granted.

Service connection for a qualifying chronic disability 
manifested by low back pain with lower extremity paresthesia 
due is granted.

Service connection for a qualifying chronic disability 
manifested by dizziness and vertigo is granted.

Service connection for a qualifying chronic disability 
manifested by fatigue is granted.

Service connection for a qualifying chronic disability 
manifested by fever is denied.

Service connection for a qualifying chronic disability 
manifested by a cardiovascular disorder claimed as heart 
racing is denied.

Service connection for a qualifying chronic disability 
manifested by cold sores is denied.

Service connection for a qualifying chronic disability 
manifested by night sweats is denied.


REMAND

Because degenerative disc disease of the cervical spine is 
shown, the service connection claim must include 
consideration of direct service connection for residuals of 
neck injury.

The SMRs reflect treatment for neck strains, neck stiffness, 
and neck pains.  An emergency treatment report notes that the 
veteran had been in a motor vehicle that was struck from 
behind by another vehicle and had suffered a cervical strain 
in April 1982.  Neck complaints apparently began at that 
time.  Spasm was reported in August 1989 for which the 
veteran was placed on a physical profile.  He was not to 
rotate the neck or work underneath objects.  

September 2001 VA X-rays showed degenerative changes of the 
cervical spine at C5-6.  The examiner noted that the abnormal 
cervical X-rays would be repeated; however, the results of 
the repeat X-ray are not of record, nor were they mentioned 
in any report.  

The duty to assist includes obtaining a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the remaining 
issue on appeal.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
any neck disorder.  The physician is 
asked to do the following:

I.  Note a review of the claims file 
in the report. 

II.  Elicit from the veteran a 
complete history of neck-related 
complaints.  

III.  Examine the veteran's neck and 
offer a diagnosis for any disorder 
found.

IV.  If a neck disorder is found, 
then address whether it is at least 
as likely as not (50 percent or 
greater probability) that each neck 
disorder found is related to neck 
trauma during active service.   

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  If no diagnosis to explain the 
veteran's neck symptoms is forthcoming, 
the physician should clearly note that 
conclusion.  

3.  Following the above, the AOJ should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


